DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 8/6/2021 has been entered. Claims 1, 4-12 and 14-22 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 3/8/2021.

Allowable Subject Matter
Claims 1, 4-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is WO 2016/195896 which teaches a diagnostic test reader system with a plurality of modules with reader modules and a mother module. However, the prior art does not disclose, teach or suggest the claimed combination of at least one of the reader modules comprise a sensor programmed to detect (by itself) position data and determine its spatial position relative to at least one other of the reader modules and then transmit its spatial position back to the mother module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798